DETAILED ACTION
This action is responsive to Remarks and Claim amendments filed on July 25, 2022.
Claims 1 and 3 have been amended. Claims 12-13 have been newly added.
Claims 1-13 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Response to amendments
The objection of claim 1 is withdrawn in view of applicant’s amendments.
The objection of the specification is withdrawn in view of applicant’s amendments.
The double patenting rejection of claims 1-4 have is withdrawn in view of the Terminal Disclaimer filed on July 25, 2022.
The rejection of claims 1-11 under 35 U.S.C. § 101 is withdrawn in view of applicant’s amendments.
The rejection of 2-4 claims and 6-11 under 35 U.S.C. 112(b) is withdrawn in view of applicant’s amendments.

Response to Arguments
Applicants have argued that Kiyama does not teach the newly added limitation of independent claim 1 (Remarks, pages 8-9). Applicants' arguments have been fully considered and are persuasive. However, upon further consideration, a new ground of rejection is made as set forth in details below. See Sangameswaran et al. (US Pub. No. 2017/0242678), art being made of record as applied herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 is rejected under 35 U.S.C. § 101 as directed to non-statutory subject matter.
 	Referring to claim 13, the broadest reasonable interpretation of a claim drawn to a computer-readable storage medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. The specification is silent to describe such medium in a way to exclude signals. See MPEP. 2111.01. When the broadest reasonable interpretation covers a signal per se the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter, See In Re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2           Examiner suggests that the Applicant might, for example amend the claims to limit to a known statutory medium, such as a “..., a non-transitory computer-readable storage medium…” which the examiner could interpret as including physical storage embodiments such as memory or a hard disk and excluding non-statutory signals. Examiner notes that care should be taken when using a term in the claims, as terms should have supporting basis in the description. See MPEP 608.01(o). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   	Independent claim 1 indicates the at least one hardware ECU contains a first program and a second program both of them equivalent. Based on this requirement both programs are embedded in the at least one hardware ECU. Contrary, claim 5 indicates said first and second programs are embedded in different ECUs, thus is not clear whether the first and second program is in the same ECU or in a different ECU. Also, it is noticed the drawings of the instant application show a plurality of ECU that are independent from each other and may have different functions, however this is not equivalent to an ECU having multiple ECUs within as required in claim 5. For examination purpose the claim language is interpreted as a plurality of ECUs having multiple/similar functionalities.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyama et al. (US Pub. No. 2018/0074811 – hereinafter Kiyama – previously presented) in view of Sangameswaran et al. (US Pub. No. 2017/0242678 – hereinafter Sangameswaran).
	With respect to claim 1 (currently amended), Kiyama teaches a vehicle comprising at least one hardware ECU (Electronic Control Unit) embedded with a plurality of programs which are used while the vehicle is running (see figures 2, 8 (and related paragraphs), vehicle (e.g. X-vehicle) with a plurality of ECUs types classified within a similar and function categories), wherein  	the plurality of programs includes a first program to be updated (see abstract, figures 1-3 (and related paragraphs) and paragraphs [0005], [0050], an update software distribution unit that distributes update software for updating software of an ECU to a software updating device. The software updating device includes a storage device that stores update software distributed from the telematics center and stores update information regarding influence on the operation of a vehicle in a case where the updating of the software of the ECU is not successful and an ECU software updating unit that updates the software of the ECU by using the update software stored in the storage device, and controls the operation of the ECU software updating unit on the basis of the update information stored in the storage device)  	Kiyama is silent to disclose:  	the vehicle is configured to permit an update of the first program if the at least one hardware ECU is embedded with a second program with a function equivalent to that achieved by the first program.  	However, in an analogous art, Sangameswaran teaches: 	the vehicle is configured to permit an update of the first program if the at least one hardware ECU is embedded with a second program with a function equivalent to that achieved by the first program (by applying the broadest reasonable interpretation the limitation has been interpreted as a process to perform an update (e.g. firmware/program update) in a ECU program/firmware (i.e. first program) when assuring an equivalent/similar area/space/location with a similar ECU/firmware/program functionality (e.g. backup file/ECU/program/firmware, i.e. second program) is available in order to rollback/restore in case of an error/failure during the update process.   	See abstract and paragraph [0004], the processor is also configured to delete from a primary memory (“internal memory”) of an electronic control unit an existing software version (i.e. first program) for which a new software version update exists in a secondary memory (i.e. second program) of the ECU. The processor is further configured to load the new software version from the secondary memory (“external memory”) into the primary memory and upon detection of a failure during the load, delete the new software version from the primary memory and reload the existing software version from the secondary memory (i.e. equivalent function). See figure 6 and paragraphs [0057]-[0058], which show an illustrative example of a vehicle memory system. A typical vehicle boot system 601 includes at least a bootloader 603 and some internal flash memory 605. This paradigm can be applied to any and all systems that require some form of startup, for example, upon vehicle key-on. The illustrative example provides for installation (or flash) of a software update that may be stored in multiple locations. A resilient backup version of a currently installed software version also exists, in case the update fails. For example, a typical electronic control unit (ECU), only contains internal flash memory to which an operating/boot/control file and corresponding instructions are stored. External or additional flash memory is provided having at least two sectors, partitions or in the form of at least two separate memories 607, 609. Thus, in at least one embodiment, an ECU containing the typical internal memory and a second, external memory is contemplated. This second memory could also be provided as “internal” memory on the ECU, i.e., similar to the standard memory but separately accessible. In such a case, the “internal” memory would be the memory which the ECU is using for instructions, and the “external” memory would be the memory used as secondary memory for the update processes. Whenever a new software update is loaded, the least recently used of the two memory partitions receives the update. The more recently used partition holds a copy of a currently installed version of the software. This solution is usable to implement an A and B update method (install to a new location, use the old location if the new installation doesn't work) on electronic control units that do not support relocatable code. In systems that support relocatable code, the bootloader can try to boot from a new location, and then revert to an old location if the boot is unsuccessful (e.g., the code is bad), but many ECUs do not support this model). 
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kiyama’s teaching, which uses a telematics center including an update software distribution unit that distributes update software for updating software of an ECU to a software updating device, by permitting an update of a first program at least one hardware ECU is embedded with a second program with a function equivalent to that achieved by the first program as suggested by Sangameswaran, as Sangameswaran would provide a resilient backup version of a currently installed software version in case the update fails.  	With respect to claim 5 (original), Kiyama teaches wherein at least one ECU includes a plurality of ECUs, and the first program and the second program are embedded with different ECUs (see figure 2, plurality of ECUs having different functionalities (e.g. ECU ID E17D33F, B99ZM1A, Z97IA73L) and different second programs (e.g. updates) are embedded in among other ECUs).  	With respect to claim 12, the claim is directed to a method that corresponds to the vehicle having at least one hardware ECU recited in claim 1, respectively (see the rejection of claim 1 above).  	
  	With respect to claim 13, the claim is directed to a computer-readable storage medium that corresponds to the vehicle having at least one hardware ECU recited in claim 1, respectively (see the rejection of claim 1 above; wherein Kiyama also teaches such a medium in figure 1).  

Allowable Subject Matter
Claims 2-4 and 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   	Ishigooka et al. (US Pub. No. 2020/0159180) set forth a fail operational that can guarantee stability of control while suppressing cost increase is difficult. A control controller according to the present invention stores information necessary for recovery in a normal travel mode in time series in a backup, and thus control software can be recovered from the backup in real time if a failure occurs in the system (see abstract). 	Xia et al. (US Pub. No. 2019/0057214) uses an update control device including a first communication circuit, a second communication circuit, and a processor. The first communication circuit is configured to receive patch data for each block of the software and first authentication data for each block for authenticating software in a terminal updated using the patch data on a per-block basis. The second communication circuit is configured to transmit the patch data and the first authentication data to the terminal on a per-block basis and receive an update result for each block from the terminal. The processor is configured to request the terminal to perform rollback processing for restoring a first block to an (M−1)th block using the patch data used to update the first block to the (M−1)th block of the software, upon receipt of an update result indicating a failure in authenticating an Mth block (M>1) from the terminal (see abstract).
  	Hoffman et al. (US Pat. No. 9,348,577) disclosed an automobile, vehicle, vessel or other device may include a plurality of modules, software applications, computer program products, controllers or other logically executing entities to facilitate controlling, implementing or otherwise enabling various operations according to computer-readable instructions, code or other information stored within a memory, such as within a file or other memory construct. A controller having capabilities sufficient to facilitate updating, modifying, creating or otherwise manipulating such stored files and/or corresponding instructions is contemplated (see abstract).
  	Paek (US Pub. No. 2014/0136826) set forth an apparatus and method for updating a boot loader of an embedded system for a vehicle, the method including receiving and storing an update file, checking validities of a primary boot program and a secondary boot program based on update information according to the update file, and sequentially executing updates of the primary boot program and the secondary boot program. Since the secondary boot program, which is a backup boot program, maintains an executable state all the times, even if an error occurs during a boot program update, the update is executed again by use of the secondary boot program, thereby securing the safety of an embedded system for a vehicle (see abstract).
  	Applicant’s amendments necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication should be directed to examiner Anibal Rivera, whose telephone/fax numbers are (571) 270 1200 and (571) 270 2200, respectively. The examiner can normally be reached Monday-Friday from 8:30AM to 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192